DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 7/20/2022 has been entered. Amended Claims 1 and 15 have been noted. Claims 1-9 and 11-21 are currently pending. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 4,643,672) in view of George (US 5,865,616). 
	Regarding 1, Lefebvre teaches a combustion system (Fig. 4) comprising: 
	an outer tube (1) (see Figs. 1 and 4 and note that while the embodiment of Figs. 4-6 is being relied upon, the embodiment of Figs. 4-6 has most of the structure in common with the Fig. 1 embodiment including outer tube (1), air plenum chamber (3), blower (5), etc. Thus, note that while Fig. 4 does not explicitly show reference numeral (1), it clearly shows/comprises the same outer tube (1) that Fig. 1 does. Note that other elements in common between the embodiments (that may be shown in one figure but not the other) may be cited between figures of different embodiments for reference. See at least Col. 4 lines 8-10 and Col. 8 lines 42-59.) having a first end (left end with respect to Fig. 4) and a second end (right end with respect to Fig. 4), wherein the first end is in communication with a burner (31) (see at least Col. 4 lines 46-53, Col. 5 lines 20-23 and Figs. 1, 4 and note that element (31) retains “flame” and can consequently be considered a burner);
	an inner tube (9) having an outer diameter (see Figs. 1 and 4), a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4), and a flange (77) that includes a sensor port (port formed by the holes within element (77) for elements (25) and (27)) (see at least Col. 5 line 56 - Col. 6 line 8 and Figs. 4, 5), the inner tube being disposed within the outer tube and the outer diameter of the inner tube being less than an inner diameter of the outer tube (as is shown in Fig. 4) such that a gap exists therebetween (gap that elements (25) and (27) are disposed within), the sensor port being aligned with the gap (as is shown in Figs. 4 and 5);
	the burner (31) in communication with the first end of the inner tube (as is shown in Fig. 4) (see Figs. 1 and 4); 
	an ignitor assembly (27) extending through the sensor port and the gap and positioned proximate to the burner (see at least Col. 7 line 50 - Col. 8 line 2 and Figs. 4, 5); and 
	a flame sensor assembly (25) extending through the sensor port and the gap and positioned proximate to the burner (see at least Col. 7 line 50 - Col. 8 line 2 and Figs. 4, 5). 
	Lefebvre fails to explicitly teach/show that the flange (77) of the inner tube is attached to the second end of the outer tube. Furthermore, Lefebvre fails to explicitly teach that the ignitor assembly and the flame sensor assembly each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube. 
	George discloses a relatable premix gas burner system (10) (see Fig. 1) that comprises an inner tube (35) with a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4) and a flange (27) in addition to an outer tube (12) with a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4) and a flange (29) (see at least Col. 3 lines 38-50 and Fig. 2). The burner system also comprises an ignitor assembly (assembly comprising element (57) of “ignitor and sensor apparatus 24”) and a flame sensor assembly (assembly comprising element (58) of “ignitor and sensor apparatus 24”) (see Col. 4 lines 33-42 and Fig. 2). George teaches that the flange (27) of the inner tube is attached to the second end of the outer tube (via flange (29) of the outer tube) (see at least Col. 3 lines 38-50 and Fig. 2) and teaches that it is advantageous to do so because it creates a place at the rear of the burner assembly for an attachment mechanism (mechanism comprising elements (36) and (38)) (see at least Col. 3 lines 55-63 and Fig. 2) to communicate with a sensor port (port covered by element (38)) from which the ignitor assembly and the flame sensor assembly can be easily removed and serviced such that it is “unnecessary to disassemble the entire burner from its environment for service” when it is time to service or replace the ignitor and/or flame sensor assembly (see at least Col. 2 lines 56-60 and Fig. 2). Furthermore, George teaches that the ignitor assembly (assembly comprising element (57) of “ignitor and sensor apparatus 24”) and the flame sensor assembly (assembly comprising element (58) of “ignitor and sensor apparatus 24”) each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube (as is shown in Fig. 2) and teaches that such arrangement is advantageous because it provides room for cooling the tips of each assembly (57/58) “even while the burner is being operated” (see at least Col. 6 lines 43-65 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Lefebvre by configuring the flange (77) of the inner tube to attach to a flange of the second end of the outer tube such that an attachment mechanism communicating with a sensor port could be formed at a rear of the combustion system to provide means for easily removing the existing flame sensor (25) and/or ignitor (27) from the rear of the system without needing to completely remove or disassemble the entire system as is taught by George. Doing so would have made it easier to remove the flame sensor and/or the ignitor from the combustion system. Note that such modification would have necessarily resulted in the inner tube being attached to the second end of the outer tube as claimed. Furthermore, it would have also been obvious to have configured the existing ignitor assembly and flame sensor assembly taught by Lefebvre to each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube as is also taught by George. Doing so would have provided room for cooling the tips of each assembly even during operation of the burner. 
	Furthermore, Lefebvre fails to explicitly teach that the sensor port comprises a single opening configured to receive both the ignitor assembly and the flame sensor assembly extending through the single opening of the sensor port. However, merely reconfiguring the two-opening configuration taught by Lefebvre that receives both the ignitor assembly and the flame sensor assembly (as is shown in Fig. 5) into a single opening configuration that is configured to receive both the ignitor assembly and the flame sensor assembly would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification discloses that “The refractory assembly 120 can include one or more openings configured to receive the ignitor assembly 114 and the flame sensor assembly 116, such that the ignitor assembly 114 and the flame sensor assembly 116 can extend through the refractory assembly 120 and be positioned proximate the burner 112”. Thus, it is apparent that specifically using a single opening configuration as opposed to a configuration that comprises multiple openings is not critical to the invention and that using a single opening configuration as opposed to a configuration that comprises multiple openings does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Lefebvre teaches of a two-opening configuration taught that receives both the ignitor assembly and the flame sensor assembly (as is shown in Fig. 5) which the specification discloses to be an acceptable alternative to a single opening configuration.  
	Therefore, it would have been prima facie obvious to modify system taught by Lefebvre and George by reconfiguring the two-opening configuration taught by Lefebvre that receives both the ignitor assembly and the flame sensor assembly into a single opening configuration that is configured to receive both the ignitor assembly and the flame sensor assembly as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2: In the combination of Lefebvre and George, the sensor port would be sized such that each of the ignitor assembly and the flame sensor assembly would be removable through the sensor port since Lefebvre already teaches of a sensor port that is sized for each of the ignitor assembly and the flame sensor assembly to fit through (as is shown in Fig. 5 of Lefebvre) and George specifically teaches of making each of these assemblies readily removable from the sensor port (port covered by element (38)) via an attachment mechanism (mechanism comprising elements (36) and (38)) (see at least Col. 3 lines 55-63 and Fig. 2 of George and the rejection for Claim 1 above). The combination of Lefebvre and George accordingly meets the limitations of Claim 2 as claimed. 

	Regarding Claim 3, George also teaches that each of the ignitor assembly and the flame sensor assembly are removable without removing the burner (See at least Col. 2 lines 56-60 and Fig. 2 and note that, as is presented above in the rejection for Claim 1, the combination of Lefebvre modified by George would enable the ignitor assembly and the flame sensor assembly to be removable without removing the burner. The combination of Lefebvre and George accordingly meets the limitations of Claim 3 as claimed.). 

	Regarding Claim 4, George also teaches that each of the ignitor assembly and the flame sensor assembly are removable concurrently (See at least Col. 2 lines 56-60 and Fig. 2 and note that, as is presented above in the rejection for Claim 1, the combination of Lefebvre modified by George would enable the ignitor assembly and the flame sensor assembly to be removable concurrently. The combination of Lefebvre and George accordingly meets the limitations of Claim 4 as claimed.).

	Regarding Claim 5, George also teaches that the second end of the outer tube includes a flange (29) and this flange would be used to in the combination of Lefebvre and George to connect to the flange of the inner tube as is presented in the rejection for Claim 1 (see the rejection for Claim 1 above and Fig. 2 of George). The combination of Lefebvre and George accordingly meets the limitations of Claim 5 as claimed.

	Regarding Claim 6, George also teaches that the flange of the inner tube (27) attaches to the flange of the outer tube (29) (see Fig. 2 of George) and in the combination of Lefebvre and George, the flange of the inner tube would be attached to the flange of the outer tube based on these teachings (see the rejection for Claim 1 above and Fig. 2 of George). The combination of Lefebvre and George accordingly meets the limitations of Claim 5 as claimed.

	Regarding Claim 7, Lefebvre also teaches of a blower assembly (5) that is removably fixed to the second end of the inner tube (9) (via element (7)) (See at least Col. 4 lines 25-45 and Figs. 1, 4 and note that inner tube (9) is removably fixed to element (7), and consequently to blower assembly (5), via “screws 13 or any other suitable means”. Lefebvre accordingly teaches the limitations of Claim 7 as claimed.). 

	Regarding Claim 8: In the combination of Lefebvre and George, each assembly would be independently removable from a rear of the system via an attachment mechanism (mechanism comprising elements (36) and (38)) that is independent from both the burner and the blower as taught by George (see at least Col. 3 lines 55-63 and Fig. 2 of George and the rejection for Claim 1 above.). Thus, in the combination of Lefebvre and George the ignitor assembly and the flame sensor assembly would necessarily be removable without removing the blower assembly as claimed.  

	Regarding Claim 9, George also teaches that the ignitor assembly and the flame sensor assembly are positioned proximate to the burner via a mounting bracket aligned with the sensor port (mounting bracket comprising elements (26) and (36)) (see at least Col. 3 lines 47-63 and Fig. 2) and this type of mounting bracket would be used in the combination of Lefebvre and George (as is presented above in the rejection for Claim 1). The combination of Lefebvre and George accordingly meets the limitations of Claim 9 as claimed.

	Regarding Claim 11, George also teaches of a refractory assembly (assembly comprising element (13) which comprises refractory “stainless steel”) removably fixed to the first end of the outer tube (see at least Col. 5 lines 10-29, Col. 6 lines 38-42 and Figs. 2 and Figs. 1-5) and teaches that such arrangement is advantageous because it is strong enough to hold the flame while “withstanding distortion” and because it is easily removable from the rear of the burner system along with the ignitor and flame sensor assemblies (see at least Col. 5 lines 10-29, Col. 5 lines 54-63, Col. 6 lines 38-42 and Fig. 2). Thus, it would have been further obvious to modify the system taught by Lefebvre by removably fixing a refractory assembly to the first end of the outer tube as is also taught by George. Doing so would have created a flame holding surface that could withstand distortion and be easily removed from the system. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Lefebvre also teaches of a combustion tube (15) with a tank ring (7) that mounts to the outer and inner tubes such that the inner tube, the burner, and the outer tube are disposed within the combustion tube (as is shown in Figs. 1 and 4). In the combination of Lefebvre and George wherein the first and second tubes would be conjoined at their second ends via their flanges such that the attachment mechanism for the ignitor assembly would be removable from the rear of the combustion system (as is presented above in the rejection for Claim 1), the flange of both the inner tube and the outer tube would necessarily mount to the tank ring of the combustion tube (which is at the rear of the combustion system) (see at least Fig. 1 and the rejection for Claim 1). Thus, such modification would have necessarily in the flange of the inner tube being mounted to the tank ring of the combustion tube as claimed. 

	Regarding Claim 13, Lefebvre also teaches of a combustion tube (15) with a tank ring (7) that mounts to the outer and inner tubes such that the inner tube, the burner, and the outer tube are disposed within the combustion tube (as is shown in Figs. 1 and 4). In the combination of Lefebvre and George wherein the first and second tubes would be conjoined at their second ends via their flanges such that the attachment mechanism for the ignitor assembly would be removable from the rear of the combustion system (as is presented above in the rejection for Claim 1), the flange of both the inner tube and the outer tube would necessarily mount to the tank ring of the combustion tube (which is at the rear of the combustion system) (see at least Fig. 1 and the rejection for Claim 1). Thus, such modification would have necessarily in the flange of the outer tube being mounted to the tank ring of the combustion tube as claimed.

	Regarding Claim 15, Lefebvre teaches of a combustion tube assembly (Fig. 4) comprising: 
	an outer tube (1) (see Figs. 1 and 4 and note that while the embodiment of Figs. 4-6 is being relied upon, the embodiment of Figs. 4-6 has most of the structure in common with the Fig. 1 embodiment including outer tube (1), air plenum chamber (3), blower (5), etc. Thus, note that while Fig. 4 does not explicitly show reference numeral (1), it clearly shows/comprises the same outer tube (1) that Fig. 1 does. Note that other elements in common between the embodiments (that may be shown in one figure but not the other) may be cited between figures of different embodiments for reference. See at least Col. 4 lines 8-10 and Col. 8 lines 42-59.) having a first end (left end with respect to Fig. 4) and a second end (right end with respect to Fig. 4);
	an inner tube (9) having a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4), and a flange (77) that includes a sensor port (port formed by the holes within element (77) for elements (25) and (27)) (see at least Col. 5 line 56 - Col. 6 line 8 and Figs. 4, 5), the inner tube having an outer diameter (see Figs. 1 and 4) less than an inner diameter of the outer tube such that a gap exists therebetween (gap that elements (25) and (27) are disposed within) (see Figs. 4 and 5); 
	a burner (31) (see at least Col. 4 lines 46-53, Col. 5 lines 20-23 and Figs. 1, 4 and note that element (31) retains “flame” and can consequently be considered a burner) configured to attach to the first end of the outer tube (as is shown in Fig. 4); 
	an ignitor assembly (27) configured to extend through the sensor port and the gap and be positioned proximate the burner (see at least Col. 7 line 50 - Col. 8 line 2 and Figs. 4, 5); and 
	a flame sensor assembly (25) configured to extend through the sensor port and the gap and be positioned proximate the burner (see at least Col. 7 line 50 - Col. 8 line 2 and Figs. 4, 5). Lefebvre also teaches that the sensor port defines a sensor port width (as is shown in Fig. 5) and that the gap defines a gap width (as is shown in Fig. 5).
	Lefebvre fails to explicitly teach that the ignitor assembly and the flame sensor assembly each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube.
	George discloses a relatable premix gas burner system (10) (see Fig. 1) that comprises an inner tube (35) with a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4) and a flange (27) in addition to an outer tube (12) with a first end (left end with respect to Fig. 4), a second end (right end with respect to Fig. 4) and a flange (29) (see at least Col. 3 lines 38-50 and Fig. 2). The burner system also comprises an ignitor assembly (assembly comprising element (57) of “ignitor and sensor apparatus 24”) and a flame sensor assembly (assembly comprising element (58) of “ignitor and sensor apparatus 24”) (see Col. 4 lines 33-42 and Fig. 2). George teaches that the flange (27) of the inner tube is attached to the second end of the outer tube (via flange (29) of the outer tube) (see at least Col. 3 lines 38-50 and Fig. 2) and teaches that it is advantageous to do so because it creates a place at the rear of the burner assembly for an attachment mechanism (mechanism comprising elements (36) and (38)) (see at least Col. 3 lines 55-63 and Fig. 2) to communicate with a sensor port (port covered by element (38)) from which the ignitor assembly and the flame sensor assembly can be easily removed and serviced such that it is “unnecessary to disassemble the entire burner from its environment for service” when it is time to service or replace the ignitor and/or flame sensor assembly (see at least Col. 2 lines 56-60 and Fig. 2). Furthermore, George teaches that the ignitor assembly (assembly comprising element (57) of “ignitor and sensor apparatus 24”) and the flame sensor assembly (assembly comprising element (58) of “ignitor and sensor apparatus 24”) each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube (as is shown in Fig. 2) and teaches that such arrangement is advantageous because it provides room for cooling the tips of each assembly (57/58) “even while the burner is being operated” (see at least Col. 6 lines 43-65 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Lefebvre by configuring the flange (77) of the inner tube to attach to a flange of the second end of the outer tube such that an attachment mechanism communicating with a sensor port could be formed at a rear of the combustion system to provide means for easily removing the existing flame sensor (25) and/or ignitor (27) from the rear of the system without needing to completely remove or disassemble the entire system as is taught by George. Doing so would have made it easier to remove the flame sensor and/or the ignitor from the combustion system. Note that such modification would have necessarily resulted in the inner tube being attached to the second end of the outer tube. Furthermore, it would have also been obvious to have configured the existing ignitor assembly and flame sensor assembly taught by Lefebvre to each extend from a first position proximate to the burner to a second position that is outside of the second end of the inner tube and the second end of the outer tube as is also taught by George. Doing so would have provided room for cooling the tips of each assembly even during operation of the burner. 
	Furthermore, Lefebvre is silent regarding the magnitude of each of the sensor port width and gap width and accordingly fails to explicitly teach that the sensor port width and the gap width are substantially equal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of each of the sensor port width and the gap width to make them substantially equal to one another as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Lefebvre teaches that the sensor port defines a sensor port width (as is shown in Fig. 5) and that the gap defines a gap width (as is shown in Fig. 5) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the sensor port width relative to the gap width is a result effective variable that would have been readily changeable in the assembly taught by Lefebvre and George. A larger sensor port width relative to the gap width will allow a relatively larger diameter ignitor assembly and flame sensor assembly to be disposed within the gap and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined assembly by simply adjusting the magnitude of each of the sensor port width and the gap width to make them substantially equal to one another as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed.  

Regarding Claim 16, George also teaches that the flange (27) of the inner tube is attached to the second end of the outer tube (via flange (29) of the outer tube) (see at least Col. 3 lines 38-50, Fig. 2 and the rejection for Claim 15 above).

Regarding Claim 17, George also teaches that the flange of the inner tube is configured to attach to a flange (29) of the outer tube (12) at the second end of the outer tube (see at least Col. 3 lines 38-50, Fig. 2 and the rejection for Claim 15 above).  

	Regarding Claim 18, Lefebvre also teaches that the second end of the inner tube (9) is configured to attach to a blower assembly (5) (via element (7)) (See at least Col. 4 lines 25-45 and Figs. 1, 4).

	Regarding Claim 19, Lefebvre also teaches that each of the flame sensor assembly and the ignitor assembly is configured to be removable through the sensor port (as is evident from at least Col. 7 lines 49-65 and Figs. 4 and 5, each assembly is configured to pass through the openings of the sensor port for installation/removal).  

Regarding Claim 20, George also teaches that the ignitor assembly and the flame sensor assembly are configured to be removable without removing the burner (see at least Col. 2 lines 56-60, Fig. 2 and the rejection for Claim 15 above and note that the combination of Lefebvre and George would necessarily comprise an ignitor assembly and a flame sensor assembly that are configured to be removable without removing the burner as claimed). 

	Regarding Claim 21, Lefebvre and George teach the combustion system of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the gap has a width of between approximately 1.5 inches and approximately 2.5 inches as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the width of the existing gap taught by Lefebvre (as is shown in Fig. 1 of Lefebvre) to be between approximately 1.5 inches and approximately 2.5 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Lefebvre and George teach of a gap between the inner tube and the outer tube with a given magnitude (as is shown in Fig. 1 of Lefebvre) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the width is a result effective variable that would have been readily changeable in the system taught by Lefebvre and George. A larger width would provide more space for elements of the system to reside within the gap at the expense of increased weight of the system and vice versa. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the width of the existing gap to be between approximately 1.5 inches and approximately 2.5 inches as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed.  

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre and George further in view of Cody et al. (US 2012/0282555 A1) (hereinafter “Cody”). 
	Regarding Claim 14, Lefebvre and George teach the combustion system of Claim 1 (see the rejection for Claim 1), but fail to explicitly teach of a sight glass window affixed to the first end of the outer tube such that at least a portion of the ignitor assembly and the flame sensor assembly are visible via the sight glass window. However, such configuration is known in the art. 
	Cody discloses a relatable combustion system (Fig. 5) that comprises an outer tube with a first end (19) and a second end (18). Cody teaches of disposing (at least) an ignitor assembly (24) through a sensor port (21) and into the outer tube and affixing a sight glass window (20) to the first end of the outer tube such that the ignitor assembly is visible via the sight glass window once it has passed through the sensor port and is installed (see at least [0032] and Figs. 4, 5). Cody teaches that such a sight glass is advantageous because it enables an operator to visually confirm the status of (at least) the ignitor assembly (see at least [0032]).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system of Lefebvre and George by affixing a sight glass window to the first end of the outer tube such that the existing ignitor assembly and flame sensor assembly (which are adjacent to one another) would be visible via the sight glass window once installed based on the teachings of Cody. Doing so would have enabled an operator to visually confirm the status of each assembly. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
4.	The arguments filed 7/20/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended are now distinguished from the previously cited prior art.
	These arguments are not persuasive because the claims are still too broad to overcome the prior art of record (as is presented above in this Office Action). With regards to Claim 1, merely reconfiguring the two-opening configuration taught by Lefebvre that receives both the ignitor assembly and the flame sensor assembly (as is shown in Fig. 5) into a single opening configuration that is configured to receive both the ignitor assembly and the flame sensor assembly would have been an obvious matter of design choice (as is presented above in this Office Action). Furthermore, with regards to Claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of each of the sensor port width and the gap width to make them substantially equal to one another as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (as is presented above in this Office Action). Therefore, the claims are still too broad to overcome the prior art of record. 
	It is recommended that Applicant further amend the claims by incorporating additional structural limitations and/or features into the claims to endeavor to overcome the prior art of record.




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis et al. (2020/0158336 A1) and Edberg et al. (US 6,443,728 B1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/13/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762